Madsen, J.
(concurring in the dissent) — In order to obtain a new trial, petitioners must show reversible error. However, they have failed to establish that there is any meaningful difference between serving alcohol to one who is obviously intoxicated and serving alcohol to one who is apparently under the influence of liquor.7 Because the petitioners have failed to establish a difference, it follows that they have failed to show prejudice resulting from the trial court’s refusal to instruct the jury that liability may arise from the negligent serving of alcohol to one who is apparently under the influence of liquor as opposed to one who is obviously intoxicated. They have thus failed to demonstrate reversible error. I would hold that the petitioners are not entitled to a new trial. Accordingly, I concur in the result reached by the dissent.
*276Discussion
Petitioners Jeffrey A. Barrett and John R. Barrett, Jr., his guardian, have maintained in a number of related arguments that it was error to refuse to instruct the jury in the language of RCW 66.44.200(1), which prohibits the sale of alcohol “to any person apparently under the influence of liquor.” It is clear that they believe there is a difference between this standard and the rule stated in a number of cases, i.e., civil liability for negligence of a commercial establishment may arise from serving alcohol to one who is obviously intoxicated. But the Barretts’ assumption that there is a legally significant difference in the two formulations is never adequately explained.
The Barretts have the burden of showing instructional error that prejudiced them in order to obtain reversal and a new trial. Hue v. Farmboy Spray Co., 127 Wn.2d 67, 92, 896 P.2d 682 (1995). Because they have not shown how the two standards are legally and significantly different, they clearly have not met their burden of showing reversible error and should not obtain the benefit of a new trial. In reaching this conclusion, I note that amicus curiae Washington State Trial Lawyers Association Foundation makes a fairly strong argument that there is, in fact, no legally significant difference and that this court has so indicated in previous cases.8 I do not foreclose the possibility that a legal distinction does exist, but it is up to the petitioners to make the persuasive case. They have not provided any argument on which the court can base a conclusion that the failure to *277give instructions on the “apparently under the influence” standard made any difference. Nor, I add, has respondent Lucky Seven Saloon, Inc., made sufficient argument to the contrary.
Indeed, the parties share the assumption that a distinction lies, and the majority accepts the assumption. Majority at 267, 269. However, as Justice Sanders correctly notes, this court is not bound by an erroneous concession as to the law. Dissent at 284 n.12; see In re Pers. Restraint of Goodwin, 146 Wn.2d 861, 875, 50 P.3d 618 (2002); Washburn v. Beatt Equip. Co., 120 Wn.2d 246, 301, 840 P.2d 860 (1992); In re Dunn's Estate, 31 Wn.2d 512, 528, 197 P.2d 606 (1948). Since the parties may be wrong, this court should not simply acquiesce in the assumption. The majority also quotes dictionary definitions implying a difference. Majority at 268. However, the Barretts did not provide these definitions to this court or to the trial court in the form of an instruction and make no argument based upon them. The majority also cites Dickerson v. Chadwell, Inc., 62 Wn. App. 426, 814 P.2d 687 (1991) in support of its conclusion the two standards differ. However, as explained below, the Barretts’ reliance on Dickerson is unpersuasive. Finally, the majority says that this court’s grant of review presupposes that the standards differ meaningfully. Majority at 269. Even if true, the majority’s presupposition does not satisfy the Barretts’ obligation to establish reversible error.
Instead of explaining why the two standards differ, the Barretts claimed error in the trial court’s refusal to give their proposed instructions defining “obvious” and “apparent” and distinguishing the two. Their proposed instructions posited that “obvious” means “easily understood, requiring very little insight or reflection to perceive, recognize or comprehend,” in contrast to “apparent” which means something of “easy perception” and “requires at least some reflection and thought.” Clerk’s Papers (CP) at 772 (Pis.’ Proposed Jury Instruction 56). Their explanation of what “apparent” means is based on Dickerson. I am not *278convinced there is any meaningful difference in these explanations of “obvious” and “apparent.” “Easily understood” and of “easy perception” are virtually synonymous, as are “requiring very little insight or reflection” (indicating that at least some insight or reflection is required) and “at least some reflection and thought” (expressly stating that at least some reflection and thought is required). The Barretts have offered the same asserted but unconvincing distinction in their briefing. E.g., Pet’rs’ Answer to Br. of Amicus Curiae at 8.
The Barretts have also argued that “obvious intoxication” means that someone is “falling down drunk, slurring words, vomiting, or tripping over his or her own feet,” and that “apparently under the influence” is not “behavior so outrageous.” Id. at 8, 7. Initially, the Barretts offer no authority for these claims. Their description of “obviously intoxicated” also goes well beyond the definitions they argue should have been given to the jury. Moreover, while it is probably true that someone in such a state after consuming alcohol is obviously intoxicated, it is equally within common understanding that one need not be “falling down drunk” to be obviously intoxicated.
Lastly, the Barretts have also indicated that the “apparently under the influence” standard should have been given so they could argue that the Lucky Seven Saloon violated this standard of care by serving Mr. Maher alcohol in sufficient quantities to put his blood alcohol concentration (BAC) over the legal limit for purposes of driving while under the influence of intoxicants. E.g., Pet. for Review at 1-3, 16. This court has made it abundantly clear, however, that a person’s level of intoxication is not to be measured by a blood alcohol test but is instead to be measured by the person’s appearance at the time alcohol is provided to the person. Christen v. Lee, 113 Wn.2d 479, 487-89, 780 P.2d 1307 (1989); Purchase v. Meyer, 108 Wn.2d 220, 223-28, 737 P.2d 661 (1987). In Christen, the court summarized its analysis in Purchase:
*279First, we noted that a furnisher of intoxicating liquor ordinarily has no way of knowing how much alcohol a person has consumed before entering the establishment. Next, we observed that a person who is a heavy drinker may be legally intoxicated yet still not appear intoxicated. Finally, we explained that there are medically recognized variables in the way that alcohol may react on the human body.
Christen, 113 Wn.2d at 489 (emphasis added) (footnotes omitted). The court also said “[ejvidence of the amount of alcohol consumed is not sufficient by itself to establish that a person was furnished intoxicating liquor while obviously intoxicated.” Id. at 487. It follows that civil liability cannot depend upon whether a commercial establishment provides enough alcohol to a person for his or her BAC to reach or exceed the legal limit. Not only do Christen and Purchase foreclose such an argument, it is unfair and unreasonable to place any such burden on commercial vendors of alcohol, who simply cannot be expected to judge an individual’s BAC. Thus, insofar as the Barretts seem to suggest that the “apparently under the influence” standard must be given to permit this kind of argument, it is unavailing.
The Barretts have not established reversible error entitling them to a new trial because they have provided no basis for this court to conclude they were prejudiced by the instructions given.9 It may be that given sufficient argument and authority, a valid distinction could be drawn. But these petitioners have not provided them. Therefore, I concur in the result reached by the dissent.
Finally, I agree with the dissent that there are legitimate grounds for distinguishing between civil liability standards for serving alcohol to minors and serving alcohol to adults. *280However, I believe our consistent application of the Restatement (Second) of Torts § 286 (1965) in this area calls for its continued application and so disagree with the dissent on this point. But, even assuming that application of section 286 leads to the majority’s conclusion that the statutory standard is the appropriate standard of care, it does not change my view that these petitioners are not entitled to a new trial. Since they have failed to show any relevant difference in the two standards, they have failed to show that instructing on the “obviously intoxicated” standard rather than the statutory “apparently under the influence” standard prejudiced them. On the arguments they have advanced, there is no difference and no basis for ordering a new trial to substitute one set of language for the other.

 Significantly, amicus curiae Washington State Trial Lawyers Association Foundation (WSTLAF) argues there is no difference and criticizes what it terms “the erroneous premise that the common law and statutory formulations of the standard of civil liability of a seller of alcohol are different.” Br. of Amicus Curiae WSTLAF at 17.


 I also believe it is important to bear in mind both that the legislature repealed the Dramshop Act (former RCW 4.24.100 (1905)) decades ago and that the legislature is undoubtedly aware of this court’s reliance on statutes to define standards of care for the provision of alcoholic beverages. The legislature also may be presumed to be aware of the court’s previously stated “obviously intoxicated” standard for civil liability. Nonetheless, the legislature has not seen fit to amend RCW 66.44.200(1). It could be argued that since the statutory standard has not been altered, the legislature itself does not see any relevant distinction in the “obviously intoxicated” standard and the “apparently under the influence of liquor” standard in RCW 66.44.200(1). See Br. of WSTLAF at 3 (stating that the “apparently under the influence of liquor” standard in RCW 66.44.200(1) “is the legislative expression of the ‘obviously intoxicated’ negligence standard”).


 Amicus WSTLAF argues that a jury should be instructed in the language of the statute. An instruction in the language of a statute is appropriate only where “the statute is applicable, reasonably clear, and not misleading.” Bell v. State, 147 Wn.2d 166, 177, 52 P.3d 503 (2002). However, while it may be proper for a trial court to instruct in a statute’s language, the court is not required to do so. Kastanis v. Educ. Employees Credit Union, 122 Wn.2d 483, 497, 859 P.2d 26, 865 P.2d 507 (1993). And, if a statute provides an incomplete and therefore misleading standard, it is erroneous to instruct on negligence in the language of a statute. Stewart v. State, 92 Wn.2d 285, 291-92, 597 P.2d 101 (1979).